ALB:BTR:CPK
F.# 2018R01075
OCDETF NY-NYE-841                                                                                      I '--,,--:- I,--~ f_--




UNITED STATES DISTRICT COURT
                                                                           r::. 0 7      I•        •                     •          /,•   i~
                                                          l r ,: . -                          20/[J
EASTERN DISTRICT OF NEW YORK                                  1 ',,   :'

                                                                                                                                    .'
                                                                            . , 1,' '/
---------------------------X                                                                   I       /·,:, ··,,            ---.
                                                                                                                 --"'t __ _


 UNITED STATES OF AMERICA                             INDICTMENT
      - against -
                                                      cl1R            18 60.
                                                      (T. 18, U.S.C., §§ 98l(a)(l)(C), · ·
 ENAYATULLAH KHW AJA,
                                                       982(a)(l), 982(b)(l), 1952(a)(l)(A),
       also known as "Nat,"
                                                       1952(a)(3)(A), 1956(a)(l),
 ABDULRAHMAN KHWAJA,
                                                       1956(a)(2), 1956(a)(3), 1956(h),
 RANA RAHIMI,
                                                       1957(b), 1960(a), 2 and 3551 et seq.;
 SHIKEBA RHAMATZADA,
                                                       T. 21, U.S.C., § 853(p); T. 28,
 ROBERTO SAENZ,
                                                       U.S.C., § 246l(c); T. 31, U.S.C., §§
 MAYNOR MELENDEZ-MENDOZA
                                                       5317(c)(l)(A), 5317(c)(l)(B),
 and NASEEM BOKHARI,
                                                       5424(a)(l), 5324(a)(3), 5324(b)(l),
      also known as "Sammy,"
                                                       5324(d)(l) and 5324(d)(2))
                                                                            BIANCO,J.
                      Defendants.
                                                             BROWN,M.J.
---------------------------X
THE GRAND JURY CHARGES:
                                     INTRODUCTION

              At all times relevant to this Indictment, unless otherwise indicated:

I.     The Defendants and Their Companies

              1.     The defendants ENA YATULLAH KHWAJA, also known as "Nat,U

ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, ROBERTO

SAENZ, MAYNOR MELENDEZ-MENDOZA and NASEEM BOKHARI, also known as

"Sammy," together with others, through a series of closely-held family-owned corporations,

used the actual and purported purchase and export of mobile phones to transfer monetary
                                                                                                 2


proceeds from the illegal sale of narcotics and financial crimes in the United States to drug

 dealers and co-conspirators throughout South America and elsewhere.

              2.      The defendant ENAYATULLAH KHWAJA, also known as "Nat"

(hereinafter "E. KHWAJA"), was the owner and manager ofTronix Telecom Corp.

("Tronix"), an electronics and mobile phone import and export company, with an office and

warehouse in Miami, Florida. E. KHWAJA also managed Sysco International, LLC.

("Sysco"), an import and export company, which shared space with Tronix in Miami. E.

KHWAJA managed both companies from his home in Farmingdale, New York. E.

KHWAJA structured and instructed others how to structure cash deposits to hide the source

of cash payments.

              3.      The defendant ABDULRAHMAN KHWAJA (hereinafter "A.

KHWAJA"), the cousin ofE. KHWAJA, was a resident ofSyosset, New York. A.

KHWAJA owned and managed companies involved in the purchase, import and export of

electronics and mobile telephones, including: National Electronics, Inc. (''National''), Ishan

International, Inc. ("lshan"), ISK Corporation ("ISK"), Taban Company ("Taban"), Solid

Wireless, Inc. ("Solid Wireless") and Solid Electronics, Inc. ("Solid Electronics"). National,

Ishan and Taban operated from an office and warehouse in Farmingdale. ISK, Solid

Wireless and Solid Electronics shared space in an office and warehouse in Miami. A.

KHWAJA used Ishan to import mobile telephones and electronics and National to supply

mobile telephones for export and sale to his three Miami-based companies.

              4.     The defendant RANA RAHIMI (hereinafter "RAHIMI"), the sister of

E. KHWAJA and the cousin of A. KHWAJA, was a resident of Farmingdale. RAHIMI was

the bookkeeper for Tronix, Sysco and National.
                                                                                             3


               5.     The defendant SHIKEBA RHAMATZADA (hereinafter

"RHAMATZADA"), the sister of A. KHWAJA and the cousin of E. KHWAJA, was a

resident of Farmingdale. RHAMA TZADA was President of Solid Wireless and ISK.

RHAMATZADA worked in Farmingdale with her brother, A. KHWAJA, in managing

National and other companies.

              6.      The defendant ROBERTO SAENZ (hereinafter "SAENZ") was an

employee and manager of ISK in Miami, who served as a go-between for ISK and its South

American client base. SAENZ accepted bulk cash deliveries and wire transfers from illegal

drug sales and financial crimes as payments for cellular phones, which payments were used

to hide the transfer of illegally obtained proceeds.

               7.     The defendants MAYNOR MELENDEZ MENDOZA (hereinafter

"MELENDEZ") and NASEEM BOK.HARi (hereinafter "BOKHARI") were employees of

Tronix in Miami, who accepted bulk cash deliveries from illegal drug sales and financial

crimes as payments for cellular phones, and structured cash deposits to hide the source of

illicit cash payments for export goods.

II.    Money Transmitting Business License Reguirements

               8.     A "money transmitting business" was defined in Title 31, United States

Code, Section 5330(d)(l)(A) to include any business, other than the United States Postal

Service, that (a) provided check cashing, currency exchange, money transmitting and

remittance services, issued and redeemed money orders, travelers' checks and similar

instruments and any other person who engaged as a business in the transmission of funds,

including any person who engaged as a business in an informal money transfer system and

any network of people who engaged as a business in facilitating the transfer of money
                                                                                               4


domestically and internationally outside of the conventional financial institutions system,

(b) that was required to file reports under Title 31, United States Code, Section 5313 and

(c) that was not a depository institution.

               9.     Title 31, United States Code, Section 5330(a)(l) required that all

individuals involved in "money transmitting businesses" be registered with the Secretary of

the United States Department of the Treasury, an agency and department of the United

States, within 180 days of the date on which the business was established.

               10.     Pursuant to New York State Banking Law Section 650(2)(a), the

operation of an unlicensed money transmitting business was punishable as a misdemeanor;

pursuant to New York State Banking Law Section 650(2)(b)(l), the operation of an

unlicensed money transmitting business was punishable as a felony if the business received

$10,000 or more for transmission in a single transaction, $25,000 or more for transmission in

a period of 30 days or less, or $250,000 for transmission in a period of a year of less.

               11.    Under New York State and Federal law, the term "money transmitting"

included transferring funds on behalf of the public by any means, including transfers by wire,

check, facsimile and courier.

III.   Currency Reporting Reguirements

               12.    The United States currency reporting requirements for domestic

financial institutions provided as follows:

                      (a)       Pursuant to Title 31, United States Code, Section 5313 and Title

31, Code of Federal Regulations, Section 1010.311, domestic financial institutions were

required to file a Currency Transaction Report ("CTR") with the U.S. Department of

Treasury for each transaction of currency, such as a deposit, withdrawal, exchange of
                                                                                                    5


currency and other payment and transfer by, througli and to the financial institution involving

more than $10,000;

                      (b)     Pursuant to Title 31, Code of Federal Regulations, Section

l 0 l 0.313, multiple currency transactions were treated as a single transaction if the financial

institution had knowledge that they were by or on behalf of any person and resulted in either

cash in or cash out totaling more than $10,000 during any one business day. Deposits made

at night or over a weekend or holiday were treated as if received on the next business day

following the deposit.

                      ( c)    CTRs required disclosure of, among other things, the identity of

the individual who conducted the transaction and the individual or organization for whom the

transaction was completed.

                      (d)     CTRs were required to be filed to assist the United States in

criminal, tax and regulatory investigations and proceedings, pursuant to Title 31, Code of

Federal Regulations, Section 103.12.

                      (e)     Pursuant to Title 31, Code of Federal Regulations, Section

l 0 l 0.1 00(xx), "structuring" financial transactions included the breaking down of amounts of

currency into amounts of$10,000 or less prior to transacting business with domestic

financial institutions, for the purpose of evading the currency reporting requirements.

                      (0      Pursuant to Title 31, United States Code, Section 5331 and Title

31, Code of Regulations, Section 1010.331, anyone who acted as a money transmitting

business and conducted any transaction of more than $10,000 in coin or currency was

required to file a CTR.
                                                                                              6


               13.     The United States currency reporting requirements for trades and

businesses further provided as follows:

                      (a)     Pursuant to Title 31, United States Code, Section 5331 and Title

31, Code of Federal Regulations, Section 1010.330, trades and businesses that received more

than $10,000 in coin or currency were required to file a Report of Cash Payments Over

$10,000 Received in a Trade or Business ("IRS Form 8300") with the Department of the

Treasury Financial Crimes Enforcement Network ("FinCEN").

                      (b)     Trades and businesses were required to file an IRS Form 8300

whenever more than $10,000 in coins or currency was received in one or multiple

transactions totaling over $10,000 in a 12-month period.

                      (c)      IRS Forms 8300 required disclosure of the identity of the

individual from whom the coins or currency was received, the identity of the person on

whose behalf the transaction was conducted, a description of the transaction and the method

of payment.

                                        COUNT ONE
                                (Conspiracy to Launder Money)

               14.    The allegations contained in paragraphs one through 13 are realleged

and incorporated as if fully set forth in this paragraph.

               15.    In or about and between October 2013 and the date of this Indictment,

both dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat,"

ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, ROBERTO
                                                                                                   7


 SAENZ, MAYNOR MELENDEZ-MENDOZA and NASEEM BOKHARI, also known as

 "Sammy," together with others, did knowingly and intentionally conspire to:

                       (a)     conduct financial transactions affecting interstate and foreign

commerce, which in fact involved the proceeds of one or more specified unlawful activities,

to wit: wire fraud, in violation of Title 18, United States Code, Section 1343; interstate and

foreign travel and transportation in aid of a racketeering enterprise, in violation of Title 18,

United States Code, Section 1952; unlicensed money transmitting, in violation of Title 18,

United States Code, Section 1960; and illegal drug trafficking, in violation of Title 21, United

States Code, Sections 841 and 960, knowing that the property involved in the financial

transactions represented the proceeds of some form of unlawful activity, (i) with the intent to

promote the carrying on of specified unlawful activity, contrary to Title 18, United States

Code, Section 1956(a)(l)(A)(i), and (ii) knowing that the transactions were designed in whole

and in part to conceal and disguise the nature, location, source, ownership and control of the

proceeds of such specified unlawful activities, and to avoid one or more transaction reporting

requirements under State and Federal law, contrary to Title 18, United States Code, Sections

1956(a)(l)(B)(i) and (a)(l)(B)(ii);

                       (b)     transport, transmit and transfer one or more monetary

instruments and funds from one or more places in the United States to and through one or

more places outside the United States and to one or more places in the United States from and

through one or more places outside the United States, (i) with the intent to promote the

carrying on of one or more specified unlawful activities, to wit: wire fraud, in violation of

Title 18, United States Code, Section 1343; interstate and foreign travel and transportation in

aid of a racketeering enterprise, in violation of Title 18, United States Code, Section 1952;
                                                                                                   8


unlicensed money transmitting, in violation of Title 18, United States Code, Section 1960;

and illegal drug trafficking, in violation of Title 21, United States Code, Sections 841 and

960, contrary to Title 18, United States Code, Section 1956(a)(2)(A), and (ii) knowing that the

property involved in the transportation, transmission and transfer represented the proceeds of

some form of unlawful activity and that the transportation, transmission and transfer was

designed in whole and in part to conceal and disguise the nature, location, source, ownership

and control of the proceeds of such specified unlawful activity, contrary to Title 18, United

States Code, Section 1956(a)(2)(B)(i);

                       (c)     conduct financial transactions affecting interstate commerce,

which transactions involved property represented by a person at the direction of, and with the

approval of, a federal official authorized to investigate violations of Title 18, United States

Code, Section 1956, to be the proceeds of specified unlawful activity, specifically, illegal drug

trafficking, in violation of Title 21, United States Code, Sections 841 and 960, with the intent

to (i) promote the carrying on of specified unlawful activity, contrary to Title 18, United

States Code, Section 1956(a)(3)(A), (ii) conceal and disguise the nature, location, source,

ownership and control of property believed to be the proceeds of the specified unlawful

activity, contrary to Title 18, United States Code, Section 1956(a)(3)(B), and (iii) avoid one or

more transaction reporting requirements under State and Federal law, contrary to Title 18,

United States Code, Section 1956(a)(3)(C); and

                       (d)     engage in monetary transactions in and affecting interstate and

foreign commerce, including deposits, withdrawals and transfers of funds and monetary

instruments, in criminally derived property that was of a value greater than $10,000 and that

was derived from one or more specified unlawful activities, to wit: wire fraud, in violation of
                                                                                                  9


Title 18, United States Code, Section 1343; interstate and foreign travel and transportation in

aid of a racketeering enterprise, in violation of Title 18, United States Code, Section 1952;

unlicensed money transmitting, in violation of Title 18, United States Code, Section 1960;

and illegal drug trafficking, in violation of Title 21, United States Code, Sections 841 and

960, contrary to Title 18, United States Code, Section 1957.

                (Title 18, United States Code, Sections 1956(h), 1956(a)(l), 1956(a)(2),

 1956(a)(3), 1957(b)and3551 et~.)

                                         COUNTTWO
                     (Operation of Unlicensed Money Transmitting Business)

               16.     The allegations contained in paragraphs one through 13 are realleged

and incorporated as if fully set forth in this paragraph.

               17.      In or about and between October 2013 and the date of this Indictment,

both dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat," MAYNOR

MELENDEZ MENDOZA and NASEEM BOKHARI, also known as "Sammy," together

with others, did knowingly and intentionally conduct, control, manage, supervise, direct and

own all and part of an unlicensed money transmitting business, which affected interstate ·and

foreign commerce, and operated without an appropriate money transmitting license, contrary

to New York Banking Law Sections 650(2)(a) and 650(2)(b)(l).

               (Title 18, United States Code, Sections 1960(a), 2 and 3551 et seg.)
                                                                                                10


                                        COUNT THREE
                           (Causing the Failure to File Reports: CTRs)

                18.     The allegations contained in paragraphs one through 13 are realleged

 and incorporated as if fully set forth in this paragraph.

                19.     In or about and between October 2013 and the date of this Indictment,

 both dates being approximate and inclusive, within the Eastern District of New York and

 elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat," MAYNOR

MELENDEZ MENDOZA and NASEEM BOKHARI, also known as "Sammy," together

with others, did knowingly and willfully cause and attempt to cause one or more domestic

financial institutions, to wit: Citibank, Wells Fargo, Bank of America, Ocean Bank, and

Habib American Bank, to fail to file one or more CTRs, as required by Title 31, United

States Code, Section 5313(a) and the regulations promulgated thereunder, Title 31, Code of

Federal Regulations, Section 10 I 0.310, and did so as part of a pattern of illegal activity

involving more than $100,000 in a 12-month period.

                (Title 31, United States Code, Sections 5324(a)(l), 5324(d)(l) and

5324(d)(2); Title 18, United States Code, Sections 2 and 3551 et seg.)

                                         COUNTFOUR
                      (Causing The Failure to File Reports: IRS Forms 8300)

               20.      The allegations contained in paragraphs one through 13 are realleged

and incorporated as if fully set forth in this paragraph.

               21.      In or about and between October 2013 and the date of this Indictment,

both dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat," MAYNOR

MELENDEZ MENDOZA and NASEEM BOKHARI, also known as "Sammy," together
                                                                                              11


with others, did knowingly and willfully cause and attempt to cause a nonfinancial trade and

business, to wit: Tronix Telecom Corp., to fail to file one or more IRS Forms 8300, as

required by Title 31, United States Code, Section 5331 and the regulations promulgated

thereunder, Title 31, Code of Federal Regulations, Section 1010.330, and did so as part of a

pattern of illegal activity involving more than $100,000 in a 12-month period.

                (Title 31, United States Code, Sections 5324(b)(l), 5324(d)(l) and

5324( d)(2); Title 18, United States Code, Sections 2 and 3551 et seq.)

                                         COUNT FIVE
                              (Structuring Financial Transactions)

               22.    The allegations contained in paragraphs one through 13 are realleged

and incorporated as if fully set forth in this paragraph.

               23.    In or about and between October 2013 and the date of this Indictment,

both dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendants ENAYATULLAH KHWAJA, also known as ''Nat,"

ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, MAYNOR

MELENDEZ-MENDOZA and NASEEM BOK.HARi, also known as "Sammy," together

with others, for the purpose of evading the reporting requirements of Title 31, United States

Code, Section 5313(a), and the regulations prescribed thereunder, did knowingly and

intentionally structure and assist in structuring one or more transactions with one or more

domestic financial institutions, to wit: Citibank, Wells Fargo, Bank of America, Ocean Bank,

and Habib American Bank, as part of a pattern of illegal activity involving more than
                                                                                                12


$100,000 in a 12-month period, by breaking down amounts of currency deposited into

amounts of $10,000 or less prior to such deposits.

               (Title 31, United States Code, Sections 5324(a)(3), 5324(d)(l) and

5324(d)(2); Title 18, United States Code, Sections 2 and 3551 et seq.)

                                         COUNT SIX
      (Interstate and Foreign Travel and Transportation in Aid of Racketeering Enterprises)

               24.    The allegations contained in paragraphs one through 13 are realleged

and incorporated as if fully set forth in this paragraph.

               25.    In or about and between October 2013 and the date of this Indictment,

both dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat,"

ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, MAYNOR

MELENDEZ, ROBERTO SAENZ and NASEEM BOKHARI, also known as "Sammy,"

together with others, did knowingly and intentionally travel in interstate and foreign

commerce and use the mail and one or more facilities in interstate and foreign commerce,

with intent to distribute the proceeds of an unlawful activity, to wit: any acts involving

failure to file currency transaction reports and money laundering which are indictable under

subchapter II of chapter 53 of Title 31, United States Code, and Sections 1956 and 1957 of

Title 18, United States Code, and thereafter did knowingly and intentionally perform and

attempt to perform (a) one or more acts to distribute the proceeds of such unlawful activity,
                                                                                                 13


and (b) one or more acts to promote, manage, establish, carry on and facilitate the promotion,

management, establishment and carrying on, of such unlawful activity.

                (Title 18 United States Code, Sections l 952(a)(l )(A), l 952(a)(3)(A), 2 and

3551 et seq.)

                  CRIMINAL FORFEITURE ALLEGATION AS TO COUNT ONE

                26.   The United States hereby gives notice to the defendants charged in

Count One, that upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(l ), which requires any person

convicted of such offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property, including, but not limited to:

                      (a)    any and all funds on deposit in Ocean Bank account number

1309173505 held in the name of ISK Corporation, and all proceeds traceable thereto;

                      (b)    any and all funds on deposit in Amerasia Bank account number

11162665 held in the name of ISK Corporation, and all proceeds traceable thereto;

                      (c)    any and all funds on deposit in Ocean Bank account number

1309578105 held in the name of Solid Wireless Inc., and all proceeds traceable thereto;

                      (d)    any and all funds on deposit in Amerasia Bank account number

11162657 held in the name of Solid Wireless (d/b/a ISK Corporation), and all proceeds

traceable thereto;

                      (e)    any and all funds on deposit in Ocean Bank account number

1309170005 held in the name of Solid Electronics, and all proceeds traceable thereto;

                      (f)    any and all funds on deposit in Ocean Bank account number

2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto;
                                                                                            14

                      (g)     any and all funds on deposit in Habib American Bank account

number 701224285 held in the name of Sysco International, and all proceeds traceable

thereto;

                      (h)     any and all funds on deposit in Wells Fargo account number

9973654396 held in the name of Sysco International, and all proceeds traceable thereto;

                      (i)     any and all funds on deposit in Capital One Bank account

number 7528232498 held in the name of National Electronics Inc., and all proceeds traceable

thereto;

                      (j)     any and all funds on deposit in Devon Bank account number

 0157998301 held in the name of National Electronics Inc., and all proceeds traceable

 thereto;

                      (k)     any and all funds on deposit in Habib American Bank account

number 101214462 held in the name of National Electronics Inc., and all proceeds traceable

thereto;

                      (1)     any and all funds on deposit in Capital One Bank account

number 2914004250 held in the name oflshan International Inc., and all proceeds traceable

thereto;

                      (m)     any and all funds on deposit in Capital One Bank account

number 2914004268 held in the name oflshan International Inc. d/b/a Taban Company, and

all proceeds traceable thereto;

                      (n)    any and all funds on deposit in Habib American Bank account

number 701232250 held in the name oflshan International Inc., and all proceeds traceable

thereto;
                                                                                            15


                      (o)     any and all funds on deposit in Habib American Bank account

 number 701223362 held in the name of Zara International, and all proceeds traceable

 thereto;

                      (p)     any and all funds on deposit in Habib American Bank account

number 701236817 held in the name of Abdulrahman S. Khwaja, and all proceeds traceable

thereto;

                      ( q)    any and all funds on deposit in Habib American Bank account

number 701230044 held in the names of Sayed 0. Khwaja, Hamida Khwaja, and Shikeba

Rhamatzada, and all proceeds traceable thereto;·

                      (r)     any and all funds on deposit in Habib American Bank account

number 701230036 held in the names ofShikeba Rhamatzada and Fahim Rhamatzada, and

all proceeds traceable thereto;

                      (s)     any and all funds on deposit in Habib American Bank account

number 701222853 held in the names of Abdulrahman S. Khwaja and Zulfia K.hwaja, and all

proceeds traceable thereto;

                      (t)     any and all funds on deposit in Habib American Bank account

number 701227558 held in the names of Enayatullah Khwaja and Malalai Jamal, and all

proceeds traceable thereto;

                      (u)     any and all funds on deposit in New York Community Bank

account number 53030038102 held in the name of Enayatullah Khwaja and Malalai Jamal,

and all proceeds traceable thereto;
                                                                                                  16


                         (v)    all right, title and interest in the real property and premises

located at 500 Smith Street, Farmingdale, New York 11735, and all proceeds traceable

thereto;

                         (w)    all right, title and interest in the real property and premises

located at 239 Carnation Drive, Farmingdale, New York 11735, and all proceeds traceable

thereto; and

                         (x)    all right, title and interest in the real property and premises

located at 32 Princeton Drive, Syosset, New York 11791, and all proceeds traceable thereto.

               27.       If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                         (a)    cannot be located upon the exercise of due diligence;

                         (b)    has been transferred or sold to, or deposited with, a third party;

                         (c)    has been placed beyond the jurisdiction of the court;

                         (d)    has been substantially diminished in value; or

                         (e)    has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b )( 1), to seek forfeiture of any

other property of the defendants up to the value of the forfeitable property described in this

forfeiture allegation.

               {Title 18, United States Code, Sections 982(a)(l) and 982(b)(l); Title 21,

United States Code, Section 853(p))
                                                                                                 17


                     CRIMINAL FORFEITURE ALLEGATION AS TO
                                  COUNT TWO

               28.    The United States hereby gives notice to the defendants charged in

Count Two that, upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(l), which requires any person

convicted of such offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property, including but not limited to:

                      (a)     any and all funds on deposit in Ocean Bank account number

2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto; and

                      (b)     all right, title and interest in the real property and premises

located at 239 Carnation Drive, Fanningdale, New York 11735, and all proceeds traceable

thereto.

               29.    If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)( 1), to seek forfeiture of any
                                                                                                     18


other property of the defendants up to the value of the forfeitable property described in this

forfeiture allegation.

               (Title 18, United States Code, Sections 982(a)(l) and 982(b)(l); Title 21,

United States Code, Section 853(p))

                         CRIMINAL FORFEITURE ALLEGATION AS TO
                               COUNTS THREE AND FOUR

               30.       The United States hereby gives notice to the defendants charged in

Counts Three and Four that, upon their conviction of either such offense, the government

will seek forfeiture in accordance with Title 31, United States Code, Section 5317(c)(l)(A),

which requires any person convicted of such offense to forfeit any property, real or personal,

involved in such offense, or any property traceable to such property, including but not

limited to:

                         (a)    any and all funds on deposit in Ocean Bank account number

2511965605 held in the name ofTronix Telecom, and all proceeds traceable thereto; and

                         (b)    all right, title and interest in the real property and premises

located at 239 Carnation Drive, Farmingdale, New York 11735, and all proceeds traceable

thereto.

               31.       If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                         (a)    cannot be located upon the exercise of due diligence;

                         (b)    has been transferred or sold to, or deposited with, a third party;

                         (c)    has been placed beyond the jurisdiction of the court;

                         (d)    has been substantially diminished in value; or
                                                                                                19


                       (e)    has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 31, United States Code, Section 5317(c)(l)(B), to seek forfeiture of

any other property of the defendants up to the value of the forfeitable property described in

this forfeiture allegation.

               (Title 31, United States Code, Sections 5317(c)(l){A) and 5317(c){l)(B); Title

21, United States Code, Section 853(p))

                      CRIMINAL FORFEITURE ALLEGATION AS TO
                                   COUNT FIVE

               32.     The United States hereby gives notice to the defendants charged in

Count Five that, upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 31, United States Code, Section 5317(c)(l)(A), which requires any

person convicted of such offense to forfeit any property, real or personal, involved in such

offense, or any property traceable to such property, including but not limited to:

                       (a)    any and all funds on deposit in Ocean Bank account number

2511965605 held in the name ofTronix Telecom, and all proceeds traceable thereto;

                       (b)    any and all funds on deposit in Capital One Bank account

number 7528232498 held in the name of National Electronics Inc., and all proceeds traceable

thereto; and

                       (c)    any and all funds on deposit in Habib American Bank account

number 101214462 held in the name of National Electronics Inc., and all proceeds traceable

thereto.
                                                                                                20


                33.    If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                       (a)    cannot be located upon the exercise of due diligence;

                       (b)    has been transferred or sold to, or deposited with, a third party;

                       (c)    has been placed beyond the jurisdiction of the court;

                       (d)    has been substantially diminished in value; or

                       (e)    has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853{p),

as incorporated by Title 31, United States Code, Section 53 l 7(c)(l)(B), to seek forfeiture of

any other property of the defendants up to the value of the forfeitable property described in

this forfeiture allegation.

               (Title 31, United States Code, Sections 5317(c)(1 )(A) and 5317(c)( 1)(B); Title

21, United States Code, Section 853{p))

              CRIMINAL FORFEITURE ALLEGATION AS TO COUNT SIX

               34.     The United States hereby gives notice to the defendants charged in

Count Six that, upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 98l(a)(l)(C) and Title 28, United

States Code, Section 2461(c), which require any person convicted of such offense to forfeit

any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly a~ a result of such offense, including but not limited to:

                       (a)    any and all funds on deposit in Ocean Bank account number

2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto; and
                                                                                                21

                      (b)     any and all funds on deposit in Capital One Bank account

number 7528232498 held in the name of National Electronics Inc., and all proceeds traceable

thereto.

               35.    If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(l)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 246l(c))


                                                                 A TRUE BILL


                                                    1@iid         [! ~~
                                                                 FOREPERSON
     F. #2018R0I075
,.   FORM DBD-34      No.
     JUN.BS
                                                   UNITED STATES DISTRICT COURT
                                                                   EASTERN District of NEW YORK

                                                                           CRIMINAL DIVISION

                                                           THE UNITED STATES OF AMERICA
                                                                                        vs.
                                          ENAYATULLAH KHWAJA, also known as "Nat,"
                                  ABDULRAHMAN KHWAJA, RANA RAHIMI, SH/KEBA RHAMA1ZADA.
                                       ROBERTO SAENZ, MAYNOR MELENDEZ-MENDOZA
                                         and NASEEM BOKHARJ, also known as "Sammy, "
                                                                                                                Defendants.

                                                                            INDICTMENT
                                     (T. 18, U.S.C., §§ 981(a)(l)(C), 982(a)(l), 982(b)(l), 1952(a)(l)(A),
                                 1952(a)(3)(A), 1956(a)(l), 1956(a)(2), 1956(a)(3), 1956(h), 1957(b), 1960(a),
                                  2 and 3551 et~.; T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 246l(c); T. 31,
                                 U.S.C., §§ 5317(c)(l)(A), 5317(c)(l)(B), 5424(a)(l), 5324(a)(3), 5324(b)(l),
                                                          5324(d)(l) and 5324(d)(2))
                                                                                                 -
                                    A troe bill.               •       ,

                                       ___ (-;/tj_e_JJ)__R~-                 ~                L ___ ----------....,._
                            Piled III ope11 co11rt thi.• _____ _                 day,

                            of      ___ _ _ _            A.D. 10


                                                                                                                       Clerk


                            Bail,$ __________ _



                                                    Burto11 T. Rya11, Assista11t U.S. Attorney (631) 715-7853
